DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-9, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nomura (JP-H08200904, see attached English translation).
	As to claim 1, Nomura discloses a refrigerant leak management system for an HVAC system, the leak management system comprising:
	a controller 39 communicatively coupled to a sensor 35 and a fan 15 of the HVAC system, wherein the controller 39 is configured to:
		receive a signal from the sensor 35 indicative of a refrigerant leak (paragraphs 17-18); and
		in response to receiving the signal, activate the fan 15 to move a flow of refrigerant containing air (paragraph 18).
	As to claims 2-3, Nomura discloses moving the flow of air from an interior of an air handling enclosure 3 to an exterior 23 of the air handling enclosure 3 via a purge exhaust outlet at damper 27 (Fig. 1; paragraph 18). 
	As to claim 4, Nomura discloses moving the flow of air through a duct 21 of the HVAC system (Fig. 1).
	As to claim 5, Nomura discloses moving the flow of air from an interior space of a building and toward an interior of an air handling enclosure 3 via an intake 9 (Fig. 1).
	As to claims 8-9, Nomura discloses the sensor 35 positioned adjacent the fan 15 and configured to detect the leak within a threshold distance of the fan 15 (Fig. 1).
	As to claims 17-20, Nomura discloses the limitations of the claims for the same reasons as discussed in the rejections above.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rydkin (US 2018/0321121).
	As to claim 1, Rydkin discloses a refrigerant leak management system for an HVAC system, the leak management system comprising:
	a controller 22 communicatively coupled to sensors 26A-H and a fan 20 of the HVAC system, wherein the controller 22 is configured to:
		receive a signal from the sensors 26A-H indicative of a refrigerant leak (paragraphs 24-26); and
		in response to receiving the signal, activate the fan 20 to move a flow of refrigerant containing air (Fig. 1; paragraphs 24-26).
	 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 10-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rydkin as applied above, and further in view of Sakakibara (US 5,918,475).
	As to claim 6, Rydkin teaches activating the fan 20 in a forward direction, but does not explicitly teach activating the fan 20 in a reverse direction opposite to the forward direction to move the flow of air. However, Sakakibara teaches that it is known to reverse the operation of a fan to purge air through an outlet of an air handler to the outside of an enclosed space (col. 1, lines 25-35). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the system of Rydkin to utilize a reversible fan as claimed and taught by Sakakibara and because it would provide the capability to remove contaminated air to a location outside of the building using an energy efficiency means of air flow control.
	As to claims 10 and 15, Rydkin, as discussed in the rejections above, teaches a controller 22 configured to perform the operation as claimed, but is silent regarding a specific construction of the controller. However, Official Notice is taken that utilizing a processor to execute instructions stored on a computer readable medium is a common and typical configuration for an HVAC controller that would have been obvious to use in conjunction with the system of Rydkin for the purpose of providing a convenient programmable control.
	As to claims 11-12, Rydkin teaches receiving sensor feedback and activating the fan 20 in regards to whether or not a detecting amount of refrigerant is above a threshold amount (paragraphs 24-26).

Claims 10, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura as applied above.
	As to claims 10 and 16, Nomura, as discussed in the rejections above, teaches a controller 39 configured to perform the operation as claimed, but is silent regarding a specific construction of the controller. However, Official Notice is taken that utilizing a processor to execute instructions stored on a computer readable medium is a common and typical configuration for an HVAC controller that would have been obvious to use in conjunction with the system of Nomura for the purpose of providing a convenient programmable control.
	As to claim 13, Nomura teaches actuating a damper 27 to open a purge exhaust outlet of an air handling enclosure 13 in response to receiving sensor feedback such that the fan 15 moves the flow of air through the purge exhaust outlet (Fig. 1).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura as applied above, and further in view of Yun (KR 2014/0094813, see attached English translation).
	As to claims 7 and 14, Nomura does not explicitly teach determining whether an amount of refrigerant corresponding to the leak is diminishing over time, and increasing the fan speed when the leak is not diminishing. However, Yun teaches utilizing a fan speed that is proportional to a refrigerant leak, and increasing a fan speed as an amount of leaked refrigerant increases (page 5, lines 28-31). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Nomura to increase fan speed when the leak increases (and thus is not diminishing over time) as taught by Yun in order to expedite the dispersion of leaked refrigerant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763